Citation Nr: 0919583	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  09-00 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left eye injury, 
claimed as due to traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION


The Veteran served on active duty from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is claiming entitlement to service 
connection for a left eye injury.  Specifically, he contends 
that during World War II, he served in the Army Infantry 
Heavy Weapons section, and that during basic training, he 
repeatedly fired heavy weapons.  He continued that these 
weapons were often near his head when fired and that he did 
not have any head protection.  The Veteran further contends 
that such experiences can cause traumatic brain injury, to 
include damage at the optical lobe, causing sight problems.  
Specifically, he contends that this is what has happened in 
his case.  

The Veteran has submitted two private medical opinions from 
Dr. B.P.A., his optometrist.  The first opinion, received in 
January 2007, states that the Veteran was examined in 
November 2006, and at the time, he complained of double and 
blurred vision in his left eye.  Dr. B.P.A. stated that in 
his medical opinion, the currently existing medical condition 
was at least as likely related to an injury or disease 
occurring during the Veteran's military service.  However, 
this opinion does not provide a supporting rationale as to 
why the Veteran's left eye injury was at least as likely as 
not related to his active service.  In this regard, medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).

Dr. B.P.A. submitted an additional opinion in April 2008.  In 
that opinion, he stated that the Veteran had been a patient 
of his for over ten years, and that during that time, he had 
complained of blurred and double vision from his left eye.  
On the Veteran's most recent examination, in November 2007, 
he stated again that his vision from his left eye was still 
giving him problems and that he suffered from diplopia while 
watching TV.  The Veteran's vision only corrected to 20/60 in 
this eye.  In reviewing the records, Dr. B.P.A. stated that 
he felt that this vision defect may have been the result of 
shock and noises the Veteran suffered years ago, which may 
have caused damage to his occipital lobe or optic nerve 
pathway.  Although this opinion is more detailed than the 
January 2007 opinion, this opinion still does not contain 
sufficient supporting rationale for the conclusion reached.  
See Miller, supra.

In light of the above, the Board concludes that further 
development is required because the medical evidence of 
record does not contain sufficient information to address 
whether the Veteran's left eye injury is causally or 
etiologically related to his active service, to include 
whether the Veteran suffered a TBI as a result of firing 
heavy weapons during service.  Although VA may not order 
additional development for the sole purpose of obtaining 
evidence unfavorable to a claimant, see Mariano v. Principi, 
17 Vet. App. 305, 312 (2003), VA has discretion to determine 
when additional information is needed to adjudicate a claim.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating 
that VA has discretion to schedule a Veteran for a medical 
examination where it deems an examination necessary to make a 
determination on the Veteran's claim); Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) (holding that VA has discretion 
to decide when additional development is necessary).  Thus, 
the Board must remand this matter to obtain a clarifying VA 
medical opinion, accompanied by a rationale in support of 
that opinion, prior to adjudicating this claim.  See Colvin 
v. Derwinski, 1 Vet. App. at 175.

Therefore, in order to give the Veteran every possible 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left eye disorder or TBI 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and the private 
medical opinions submitted by Dr. B.P.A.  
The examiner should then provide an 
opinion as to whether it is at least as 
likely as not that any left eye disorder 
or similar injury to the optic nerve 
pathway that may be present is causally or 
etiologically related to the Veteran's 
active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



